Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020, October 8, 2020, and January 5, 2021 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 29, the applicant claims “wherein optionally the molar is a first molar”, it is unclear if the applicant is claiming the molar is the first molar of not since they have claimed “optionally”. 
With respect to claim 31, the applicant claims the shell “comprises an opening for fitting around a labial retention features provided on a tooth of the segment of teeth” and further goes on to discuss the labial retention features, however, it is unclear if the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 26-28, 30-31 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webber et al. (2016/0128803).
Webber discloses an orthodontic system comprising a removable segmentary shell 610 for being fitted on a segment of teeth in a posterior lateral sector of an arch (see figs. 1-4, 6), the segment of teeth comprising between two and size adjacent teeth (see fig. 6, pars. 17, 22, teaches the segment can extend from one tooth to multiple teeth, fig. 1 shows the appliance spanning 6 teeth, therefore, it teaches 1-6 teeth which includes the claimed range) and extending from a canine or premolar to a premolar or molar (see figs. 1-4, 6, pars. 17, 22) and a resilient traction element 635 wherein, the removable segmentary shell comprises a labial retention feature 625 configured to be coupled with the resilient traction element (see fig. 6, par. 33), and wherein the 
Webber further discloses with respect to claim 17, wherein the resilient traction element is an elastic band 635 (par. 32).
 Webber further discloses with respect to claim 18, wherein the labial retention feature for receiving the resilient traction element is a hook (see fig. 6, such that under the broadest interpretation of hook, the retention element is hook since it is designed to holding something, par. 33).
Webber further discloses with respect to claim 19, further comprising an anchor 630 for receiving the resilient traction element (see fig. 6).
Webber further discloses with respect to claim 20, wherein the anchor is a bracket configured for mounting on a tooth (see par. 32, such that the retention feature is bonded directly to the tooth, and a bracket is a fixture, therefore, the retention element is a bracket under the broadest reasonable interpretation of bracket).
Webber further discloses with respect to claim 26, further comprising a fixating complete shell 605 covering a complete dental arch of the mandible (see fig. 6).
Webber further teaches with respect to claim 27, comprising a series of consecutive segmentary shells, wherein the segmentary shells are configured to apply a 
Webber further teaches with respect to claim 28, wherein the series of consecutive segmentary shells are configured to not apply corrective forces other than forces in the distal direction to canon or premolars (pars. 37-39, regarding the series of appliances being all segmentary shells if desired, par. 21, “no distal forces are applied to the anterior teeth, even if the posterior teeth covered by the first segment 105 and second segment 110 are exposed to forces for distalization”, par. 34, “The elastic band 635 may apply a distal force to the first segment and thus to a group of teeth covered by the first segment 610.” And “so that no forces are applied to any upper anterior teeth of the patient”).
Webber further teaches with respect to claim 30, wherein the segment extends from a canon to a molar (see fig. 1, pars. 17, 22).
Webber teaches with respect to claim 31, an orthodontic system comprising a removable segmentary shell 610 for being fitted on a segment of teeth in a posterior lateral sector of an arch (see figs. 1-4, 6), the segment of teeth comprising between two and size adjacent teeth (see fig. 6, pars. 17, 22, teaches the segment can extend from one tooth to multiple teeth, fig. 1 shows the appliance spanning 6 teeth, therefore, it teaches 1-6 teeth which includes the claimed range) and extending from a canine or premolar to a premolar or molar (see figs. 1-4, 6, pars. 17, 22) and a resilient traction element 635 wherein, the removable segmentary shell comprises an opening for fitting 
Webber further discloses with respect to claim 33, wherein the resilient traction element is an elastic band 635 (par. 32).
 Webber further discloses with respect to claim 34, wherein the labial retention feature for receiving the resilient traction element is a hook (see fig. 6, such that under the broadest interpretation of hook, the retention element is hook since it is designed to holding something, par. 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. (2016/0128803) as applied to claim 31 above, and further in view of Phan et al. (6,572,372).
Webber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the segmentray shell is substantially transparent or translucent.
Phan teaches an orthodontic system comprising a shell that is substantially transparent (col. 1, ll. 66-67, col. 2, ll. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shell taught by Webber with the transparent shell taught by Phan in order to provide the shell with an improved cosmetic appearance.

Claims 21-25, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. (2016/0128803) as applied to claims 16 and 31 above, and further in view of Kopelman et al. (2017/0007365). 
Webber teaches the orthodontic system as substantially claimed and discussed above including the segmentary shell moves the teeth within the shell, however, does not specifically teach the segmentary shell comprises a first unilateral indent between a first pair or teeth of the segment, wherein the first indent is oversized with respect to a space between the first pair of teeth, such that the first indent is compressed when the shell is positioned on the segment of teeth, wherein the first unilateral indent is an indent on a labial side, wherein the first pair of teeth of the segment includes a premolar 
Kopelman teaches with respect to claim 21, an orthodontic system wherein the shell comprises a first unilateral indent 1224 between a first pair or teeth of the segment, wherein the first indent is oversized with respect to a space between the first pair of teeth, such that the first indent is compressed when the shell is positioned on the segment of teeth (see fig. 12B, par. 214, resilient indent which is oversized with respect to the interproximal space, therefore it is compressed to fit in the interproximal space to provide the force to move the teeth as illustrated by arrows). 
Kopelman teaches with respect to claim 22, wherein the first unilateral indent is an indent on a labial side (see fig. 12b, par. 214, “interproximal engagement structures 1214 and 1224 can be provided on any side of the teeth, such as the lingual side, the buccal side, or the occlusal side”).
With respect to claim 23, Kopelman teaches wherein the first pair of teeth of the segment includes a premolar and a first molar (see fig. 7A, such the indent/interproximal 
Kopelman teaches with respect to claim 24, wherein the shell compress a second unilateral indent 123 on a side opposite to the unilateral indent and between a second pair of teeth of the segment (see figs. 2, 7 which shows the indents on opposite sides), wherein the second indent is oversized with respect to a space between the second pair of teeth, such that the second indent is compressed when the shell is positioned on the segment of teeth see fig. 12B, par. 214, resilient indent which is oversized with respect to the interproximal space, therefore it is compressed to fit in the interproximal space to provide the force to move the teeth as illustrated by arrows). 
With respect to claim 25, Kopelman further teaches wherein the second pair of teeth of the segment are a first molar 24 and a second molar 22 (see fig. 3, such that the indent is element 123).
Kopelman teaches with respect to claim 26, an orthodontic system comprising a series of shells, wherein the series of shells are configured to apply a rotational force to a molar around a palatal root of the molar (see fig. 6, par. 194-195). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shell taught by Webber with the shell taught by Kopelman for providing a rotational force in order move the tooth in a known movement to achieve the desired outcome of treatment.
With respect to claim 35, Kopelman teaches wherein the shell comprises a first unilateral indent 1224 on a labial side (see fig. 12b, par. 214, “interproximal engagement structures 1214 and 1224 can be provided on any side of the teeth, such as the lingual .
Double Patenting
Claims 16-17, 19-20, 26, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 8 of U.S. Patent No. 10,945,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of ‘814 requires the specifics of the claimed apparatus as detailed below.
Regarding claim 16, the orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and six adjacent teeth and extending form a canine or premolar to a premolar or molar (see claim 1, lines 43-49, 58-61; claim 8, ll. 45-51), a resilient traction element (see claim 1, ll. 66, 1-2; claim 8, ll. 55-59), wherein the removable segmentary shell comprises a labial retention feature configured to be coupled with the resilient traction element (see claim 1, ll. 1-4, the retention feature; claim 8, ll. 55-59, attachment bonded to the tooth), and wherein the 
Regarding claim 17, wherein the resilient traction element is an elastic band (see claim 6).
Regarding claim 19, further comparing an anchor for receiving the resilient traction element (see claim 1, line1-2, anchors bonded to the teeth)
Regarding claim 20, wherein the anchor is a bracket configured for mounting on a tooth (see claim 3).
Regarding claim 26, further comprising a fixating complete shell covering a complete dental arch of either the maxilla or mandible (see claim 5).
Regarding claim 30, wherein the segment extends form a canine to a molar (see claim 1, ll. 58-61).
Regarding claim 31, the orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and six adjacent teeth and extending form a canine or premolar to a premolar or molar (see claim 1, lines 43-49, 58-61), a resilient traction element (see claim 1, ll. 66, 1-2), wherein the removable segmentary shell comprise an opening for fitting around a labial retention feature provided on a tooth of the segment of teeth (see claim 2), the labial retention feature configured for receiving the resilient traction element, (see claim 1, ll. 1-4, the retention feature), and wherein the orthodontic system is configured to apply forces in a distal direction to the segment of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/15/2022